          IN THE UNITED STATES DISTRIC T COURT
             EASTERN DISTRIC T OF ARKANS AS
                  JONESBO RO DIVISIO N


RONNIE NIXON                                             PLAINTIF F

v.                     No. 3:19-cv-203-DPM
KEVIN MOULDE R, Sheriff; and
SUSAN COX, Nurse,
Poinsett County Jail                                DEFEND ANTS


                          JUDGME NT
     Nixon's complaint is dismissed without prejudice.



                                              {I
                               D.P. Marshall Jr.
                               United States District Judge
